DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims / Amendments
	This office action is in response to applicant’s amendment filed 04/12/2021. 
	Claims 1-10, 17-20, 27, 40, 41 are presently pending and active (claim 1 is an independent claim).
Claim Objections
The objection is withdrawn in view of claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1- 10, 18, 27, 40-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohmi et al (US 2005/0250338) {hereinafter Ohmi} in view of Karner et al (US 5,616,373){hereinafter Karner} or David (US 6,015,597) {or alternately Yuda et al (US 2002/0000202){hereinafter Yuda}.
Regarding Claim 1: Ohmi teach a synthetic diamond material manufacturing microwave plasma reactor (0523, 0609) comprising:
a plasma chamber 101 (Figs. 1, 10 and 0353);
a substrate holder 109 (electrode – 0353) disposed in the plasma chamber for supporting a substrate 104 (0353) on which processing is to be done; 
a microwave coupling configuration 107 (coaxial tube – 0353) for feeding microwaves from a microwave generator into the plasma chamber; and 
a gas flow system i.e. second dielectric plate 116, exhaust system (source material gas supply system – Figs. 1, 10 and 0015, 0355, 0380) for feeding process gases into the plasma chamber and removing them therefrom; 
wherein the gas flow system 116 comprises a gas inlet nozzle array comprising a plurality of gas inlet nozzles 117 (Fig. 10 and 0380) disposed opposite the substrate holder 109 for directing process gases towards the substrate holder, the gas inlet nozzle array comprising: 

wherein the gas inlet nozzle array 117 (Fig. 10) is configured so that individual gas streams do not significantly interact with each other before the substrate.
Ohmi also teach that inlets 117 are arranged so that there are an equal number per unit surface area, but this arrangement is not limiting and it is possible to arrange them as conditions demand (0386).
Ohmi however do not explicitly teach a gas inlet nozzle number density equal to or greater than 0.1 nozzles/cm2 and equal to or less than 100 nozzles/cm2, wherein the gas inlet nozzle number density is measured by projecting the nozzles onto a plane whose normal lies parallel to the central axis of the plasma chamber and measuring the gas inlet number density on said plane; and
a nozzle area ratio of equal to or greater than 300, wherein the nozzle area ratio is measured by projecting the nozzles onto a plane whose normal lies parallel to the central axis of the plasma chamber, measuring the total area of the gas inlet nozzle array on said plane, dividing by the total number of nozzles to give an area associated with each nozzle, and dividing the area associated with each nozzle by an actual area of each nozzle,
wherein the gas inlet nozzle number density and the nozzle area ratio are calculated over at least 50% of all the gas inlet nozzles in the gas inlet nozzle array, and
wherein a maximum radius of the gas inlet nozzle array Rm meets the criteria: Rm x Fm is greater than or equal to Rs, where Rs is a radius of the substrate holder and Fm is equal to or greater than 0.5 and equal to or less than 1.5.

Further, it is known to control gas inlet nozzle density and nozzle area ratio in a gas showerhead type structure used in deposition apparatus, to enable control gas distribution and obtain desired film deposition properties, as per cited below.
Karner teach an apparatus for diamond coating on a substrate 5 (Fig. 1 and col. 4, line 62). Karner further teach a gas inlet nozzle arrangement 7 including a plate 11 (col. 5, lines 3-8) comprising a plurality of gas inlet nozzles 9 (holes) disposed opposite a substrate holder 3 (support – col. 4, line 59) for directing process gases towards the substrate holder 3.
Karner teach that gas holes density of holes 9 in plate 7 is greater than 500/m2 – 2000/m2 {i.e. from 0.05/cm2 to 0.2 /cm2 - which is within the claimed range of equal to or greater than 0.1 nozzles/cm2 and equal to or less than 100 nozzles/cm2}[col. 10, lines 15-27]. Karner also teach dia. of openings 9 varies from 0.5 mm to 10 mm.
It would have been obvious to one of ordinary skills in the art at the time of the invention to control (optimize) the inlet nozzle number density in view of teaching by Ohmi and Karner in the microwave plasma deposition apparatus of Ohmi for deposition of diamond film on a substrate to enable supply gas more uniformly from the gas nozzle array and obtain enhanced uniformity of substrate processing.
Furthermore, David teach a coating apparatus for coating diamond –like networks, and  comprising a gas inlet flow system 10 (showerhead – Fig. 1 and col. 11, lines 25-28) that 
David further teach gas holes density of holes as 2 to 4 holes per cm2 (col. 11, lines 29-30) which includes the claimed nozzle number density of greater than 0.1 nozzles/cm2}. David also teach dia. of nozzles (holes) is approx. 750 micrometers (col. 11, lines 28-29). David additionally teach reactor has an inner diameter of 55 cm (col. 11, line 45).
 Considering the diameter of area of nozzle array 10 (perforated aluminum plate – Fig. 1) to be same as inner diameter of the reactor viz. 55 cm (as generally seen from Fig. 1), the total area of the gas inlet nozzle array would be = 3.14 x 55/5 x 55/2 = 2374 cm2.
Considering the density of nozzles as 2 to 4 nozzles/cm2, the total number of nozzles would be 4748 or 9496.
Further, actual area of each nozzle (hole) = 3.14 x 750/2 x750/2 (micrometer square) = 0.0044 cm2. 
Thus, Area associated with each nozzle = 2374/4748 = 0.5 cm2, or 2374/9496 = 0.25 cm2.
Thus nozzle area ratio = 0.5/0044 = 113 or 0.25/0044 = 56.
 It would have been obvious to one of ordinary skills in the art at the time of the invention to control (optimize) the gas inlet nozzle number density and the nozzle area ratio of openings in view of teaching by Ohmi and David in the microwave plasma deposition apparatus of Ohmi to enable supply gas more uniformly from the gas nozzle array and obtain enhanced uniformity of processing.

Thus area associated with each nozzle = (400 x500)/100 = 2000 mm2.
Therefore nozzle area ratio = 2000/pi. X 1 x = 636 {which meets the claimed nozzle area ratio of equal to or greater than 300}.
Yuda also teach that the apparatus can be a microwave plasma apparatus (0054). Yuda additionally teach other embodiments (Figs.6, 13) wherein deposition gas SiH4 is supplied in a vertical direction through additional holes 43 (nozzles) in shower plate 42.
It would have been obvious to one of ordinary skills in the art at the time of the invention to control (optimize) the gas inlet nozzle number density and the nozzle area ratio of openings in view of teaching by Yuda in the apparatus of Ohmi in view of Karner to prevent back flow of gas and enable supply gas more uniformly (008, Yuda).
Furthermore, David also teach internal diameter of the reactor is 55 cm (col. 11, line 45). Considering the dia. of substrate holder to be approx. equal to inner dia. of the reactor (as generally seen from Fig. 1, David), viz. 55 cm, radius Rs of substrate holder 4 (electrode – Fig. 1 and col. 10, line 64) would be 27.5 cm. Further, also considering radius Rm of gas inlet nozzle array as 55/2 cm = 27.5 cm (as generally seen from Fig. 1, the dia of nozzle array 10 is substantially same as internal dia. of reactor, viz. 55 cm), the value of Fm would be 27.5/27.5 = 1 (which meets the claim criteria of Fm is equal to or greater than 0.5 and equal to or less than 1.5.). 


It has been held:
A claim containing a “recitation with respect to the manner in which a claimed apparatus
is intended to be employed does not differentiate the claimed apparatus from a prior art
apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex
parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding Claim 2: Ohmi in view of Karner (or David or alternately Yuda) teach all limitations of the claim including that gas holes density of holes 9 in plate 7 is greater than 500/m2 – 2000/m2 {i.e. from 0.05/cm2 to 0.2 /cm2}[Karner]. Further, Karner also teach dia. of openings 9 varies from 0.5 mm to 10 mm. 
 Ohmi in view of Karner (or David or alternately Yuda) do not explicitly teach the gas inlet nozzle number density is equal to or greater than 10 nozzles/cm2.
It would have been obvious to one of ordinary skills in the art at the time of the invention to control (optimize) the inlet nozzle number density in view of teaching by Karner in the apparatus of Ohmi in view of Karner (or David or alternately Yuda) for deposition of diamond film on a substrate to enable supply gas more uniformly from the gas nozzle array and obtain enhanced uniformity of substrate processing.
Regarding Claim 3: Karner teach that gas holes density of holes 9 in plate 7 is greater than 500/m2 – 2000/m2 {i.e. from 0.05/cm2 to 0.2 /cm2}[which meets the claim limitation of equal to or less than 10 nozzles/cm2]. Further, David also teach gas holes density of holes as 2 to 4 holes per cm2 (col. 11, lines 29-30) }[which meets the claim limitation of equal to or less than 10 nozzles/cm2].

Karner, David and Yuda are discussed above.
Further, Ohmi also teach inlets 117 are arranged so that there are an equal number per unit surface area, but this arrangement is not limiting and it is possible to arrange them as conditions demand (0386). Further David also teach nozzle area ratio can be from 56 to 113 (as explained above under claim 1). Additionally, Yuda teach that nozzle area ratio can be 636 (as explained above under claim 1).
It would have been obvious to one of ordinary skills in the art at the time of the invention to control (optimize) the nozzle area ratio in view of teaching by Ohmi, Karner, David (or Yuda) to prevent back flow of gas and supply gas more uniformly from the gas nozzle array.
Regarding Claim 5: David teach nozzle area ratio is from 56 to 113 (as explained above under claim 1). Further, Yuda also teach nozzle area ratio as 636 (as explained above under claim 1){which meets the claimed value of less than 10,000}.
Regarding Claim 6: David teach gas inlet nozzle array comprises 4748 or 9496 nozzles (as explained under claim 1){which meets the claimed value of greater than 1500 gas inlet nozzles}.
Regarding Claim 7: Karner teach each nozzle 9 has a diameter that varies from 0.5 mm to 10 mm (col. 10, lines 26-27){which substantially meets the claimed range of (0.1 mm to 5 mm). Further, David also teach dia. of nozzle opening is 750 micrometer (i.e. 0.75 mm){col. 11, lines 28-29}[which is within the claimed range of 0.1 mm to 5 mm]. Additionally Yuda also teach 
Regarding Claim 8: Ohmi in view of Karner (or David or alternately Yuda) teach all limitations of the claim including that open area of the grid 33 is controlled to improve the surface quality of the diamond-like thin film, establishing uniformity and continuity of the film (as explained under claim 1, above). Further, Karner also teach gas holes density of holes 9 in plate 7 is greater than 500/m2 – 2000/m2 {i.e. from 0.05/cm2 to 0.2 /cm2}. Further, Karner also teach dia. of openings 9 varies from 0.5 mm to 10 mm. 
Ohmi in view of Karner (or David or alternately Yuda) do not explicitly teach a ratio of total nozzle area / area of the gas inlet nozzle array is equal to or less than 0.5, 0.35, 0.3, 0.2, 0.1, 0.05, 0.02, 0.01, or 0.007.
It would be obvious to optimize/control open area (i.e. nozzle area ratio) of gas inlet nozzles in view of teaching by Karner to improve the surface quality of the diamond-like thin film, establishing uniformity and continuity of the film.
Additionally, as explained under claim 1, David teach ratio of:
Total nozzle area/area of gas inlet nozzle array = 4748 x 0.0044/2374 = 0.008, or
9496 x 0.0044/2374 = 0.01{which meets the claimed values of 0.02, 0.05 etc}.

Regarding Claim 9: David teach total area of nozzles = 4748 x 3.14 x .375 x.375 = 2096 mm2, or 9496 x 3.14 x .375 x.375 = 4178 mm2 (which meets the claimed area range of 1 to 5000 mm2). Additionally, Yuda also teach total area of nozzles = 100x pi. x 1 x 1 =314 mm2 (which meets the claimed area range of 1 to 5000 mm2).

Ohmi in view of Karner (or David) do not explicitly teach a total area of the gas inlet nozzle array over which the gas inlet nozzles are spaced, given in mm2, is in a range 100 to 15000, 200 to 15000, 400 to 10000, 800 to 10000, or 1000 to 8000.
Considering that Karner teach a large range of hole density and dia. of openings in the gas inlet nozzle array, it would have been obvious to one of ordinary skills in the art at the time of the invention to control (optimize) the total area of the gas inlet nozzle array over which the gas inlet nozzles are spaced in view of teaching by Karner in the apparatus of Ohmi to enable supply gas more uniformly from the gas nozzle array and obtain enhanced uniformity of substrate processing.
Regarding Claim 18: Ohmi in view of Karner (or David or alternately Yuda) teach that internal diameter of the reactor is 55 cm (col. 11, line 45, David).
Considering the dia. of substrate holder to be approx. equal to inner dia. of the reactor (as generally seen from Fig. 1, David), viz. 55 cm, radius Rs of substrate holder 4 (electrode – Fig. 1 and col. 10, line 64) would be 27.5 cm.
Further, also considering radius Rm of gas inlet nozzle array as 55/2 cm = 27.5 cm, then value of Fm would be 27.5/27.5 = 1 (which meets the claim criteria of Fm equal to or greater than 0.6, 0.7, 0.8, 0.9, or 1 and equal to or less than 1.3, 1.2, or 1.1.).

Regarding Claims 40, 41: Ohmi teach that gas flow rate can be 3 SLM (i.e. 3 liters per minute or 3000 standard cm3, which is within the claimed range of 3000 to 40000 standard cm3 /minute){Ohmi – 0615}. Furthermore, Ohmi also teach that narrowing the processing space and uniformly and rapidly expelling a large flow amount of process gas it is possible to rapidly remove reaction by-products, which means that reaction by-products such as non-diamond components that have been uniformly etched by atomic hydrogen are rapidly expelled and a high quality diamond film can be generated (0615). It would be obvious to optimize the flow rate of gases in view of teaching by Ohmi to obtain high quality diamond film.
Further, though taught by prior art (Ohmi) claim limitations “2500 – 40,000 standard cm3” (claims 40, 41) is a functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation.
Furthermore, it has been held:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1847 (Bd. Pat. App. & Inter. 1987).

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohmi et al (US 2005/0250338) {hereinafter Ohmi} in view of Karner et al (US 5,616,373){hereinafter Karner} or David (US 6,015,597) {or alternately Yuda et al (US 2002/0000202){hereinafter Yuda} as applied to claims 1-10, 18, 27, 40-41 and further in view of Fukiage (US 2007/0128876).
Regarding Claim 17: Ohmi in view of Karner (or David or alternately Yuda} teach all limitations of the claim including that a lower electrode 109 capable of being made to move upwards and downwards from outside the container 100 (0355, Ohmi), and the distance from the first dielectric plate 102 can be varied from approximately 10 mm to 60 mm.
Ohmi do not explicitly teach a minimum distance Dc between the gas inlet nozzle array and the substrate holder is less than or equal to 6RS, 4RS, or 2RS, where Rs is a radius of the substrate holder.
Fukiage teach a plasma apparatus wherein a minimum distance between the gas inlet nozzle array (showerhead assembly) and a substrate holder varies from 1 mm to 200 (claim 52) which is less than or equal to 6RS, 4RS, or 2RS, where Rs is a radius of the substrate holder {which is within the claimed limit of less than 2Rs, i.e. 2 x 150 mm = 300 mm, considering that diameter of substrate is 300 mm or more (0385, 0463, Ohmi)}.
It would have been obvious to one of ordinary skills in the art at the time of the invention to control (optimize) a minimum distance between the gas inlet nozzle array and the substrate holder in view of teaching by Fukiage in the apparatus of Ohmi in view of Karner (or David or alternately Yuda} to enable supply gas more uniformly from the gas nozzle array and obtain enhanced uniformity of substrate processing (0384 – Ohmi).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohmi et al (US 2005/0250338) {hereinafter Ohmi} in view of Karner et al (US 5,616,373) {hereinafter Karner} or David (US 6,015,597) or alternately Yuda et al (US 2002/0000202) {hereinafter Yuda} as applied to claims 1- 10, 18, 27, 40-41 and further in view of Nguyen (US 6,565,661).
Regarding Claim 19: Ohmi in view of Karner (or David or alternately Yuda} teach all limitations of the claim but do not teach each gas inlet nozzle has an inlet portion having a first diameter and an outlet portion having a second diameter, the first diameter being larger than the second diameter.
Nguyen teach a gas flow system comprising a showerhead (nozzle array) comprising gas inlet nozzle has an inlet portion having a first diameter 19 and an outlet portion having a second diameter 18, the first diameter being larger than the second diameter (Fig. 3 and col. 6, lins 26-27).
Nguyen is an analogous art pertaining to plasma apparatus for semiconductor substrate processing. 
It would have been obvious to one of ordinary skills in the art at the time of the invention to provide the gas inlet nozzle having an inlet portion having a first diameter and an outlet portion having a second diameter, the first diameter being larger than the second diameter, in view of teaching by Nguyen in the apparatus of Ohmi in view of Karner (or David or alternately Yuda} as a known configuration of inlet and outlet portions of gas supply nozzles in showerheads for plasma processing apparatus to obtain high gas flow conductance from the showerhead to the processing chamber.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohmi et al (US 2005/0250338) {hereinafter Ohmi} in view of Karner et al (US 5,616,373){hereinafter Karner} or David (US 6,015,597) {or alternately Yuda et al (US 2002/0000202){hereinafter Yuda} as applied to claims 1- 10, 18, 27, 40-41 and further in view of Ikegawa et al (US 6,427,621) {hereinafter Ikegawa} or alternately Sawada et al (WO 2010/004997 corresponding to US 2011/0174778){hereinafter Sawada}.
Regarding Claim 20: Ohmi in view of Karner (or David or alternately Yuda} teach all limitations including the microwave coupling configuration 107 (coaxial tube – Ohmi, Fig. 10) for feeding microwaves from the microwave generator into the plasma chamber, is disposed at an upper end of the plasma chamber 101, upstream of the substrate holder 109 wherein a gas inlet array 116 (second dielectric plate– Ohmi) are disposed in a central region of said end and the microwave coupling configuration comprises a microwave window 102{dielectric window – 0128 (Ohmi).
Ohmi in view of Karner (or David or alternately Yuda} do not explicitly teach the gas inlet array is disposed in a central region of said end and the microwave coupling configuration comprises a microwave window disposed in a ring around the gas inlet array.
Ikegawa teach a plasma apparatus comprising a gas inlet array 2a is disposed in a central region of an upper end of a plasma chamber, and a microwave coupling configuration comprises a microwave window 12 (quartz block) disposed in a ring around the gas inlet array 2a (e. g. Fig. 1 and col. 4, lines 40-48 and col. 5, lines 10-12).
Alternately, Sawada teach a plasma apparatus comprising a gas inlet array 1044 (gas injection openings – Fig. 33 and 0137) that is disposed in a central region of an upper end of a plasma chamber 1021 (0138), and a microwave coupling configuration comprises a microwave 
Ikegawa/Sawada are analogous arts pertaining to plasma apparatus for semiconductor substrate processing. 
It would have been obvious to one of ordinary skills in the art at the time of the invention to provide the gas inlet array is disposed in a central region and the microwave coupling configuration comprises a microwave window disposed in a ring around the gas inlet array in view of teaching by Ikegawa/Sawada in the apparatus of Ohmi in view of Karner (or David or alternately Yuda} as a known alternative configuration of microwave window with respect to gas inlet array in semiconductor plasma processing apparatus.

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive as explained hereunder.
Claim Rejections Under 35 USC § 103:
i) Applicant has argued regarding claim 1 (paragraph linking pages 6, 7) that the Office's calculations (regarding nozzle number density and nozzle area ratio etc) do not meet most of the above limitations; however, despite this deficiency, the Office maintains that these variables are optimizable and that such an 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
optimization would necessarily result in the configuration as claimed. Applicant further notes that the Office makes numerous assumptions in making its calculations and thus, the accuracy of the Office's calculations cannot be verified. As such, the reliability of the alleged calculations is not sufficient to support a rejection of the claims. 
Examiner respectfully disagrees and responds that Karner does teach gas holes density of 0.05/cm2 to 0.2/cm2 (page 6 of office action) which does meets the claimed range of 01.1 to 100 nozzles per cm2. Further, David also teach gas hole density as 2 to 4 holes per cm2 (which also meets the claimed range of 01.1 to 100 nozzles per cm2).
Further, David teach nozzle area ratio as 56 or 113 (page 7 of office action). Additionally, Yuda also teach nozzle area ratio as 636 (which meets the claimed value of 300).
It would have been obvious to control (optimize) the gas inlet nozzle number density and the nozzle area ratio of openings in view of teachings Karner, David and Yuda in the apparatus of Ohmi to enable supply gas more uniformly and prevent back flow of gas to obtain enhanced uniformity of substrate processing. Thus the combination of Ohmi in view of Karner, David and Yuda do teach claimed limitations of the claim as also detailed in the office action. It is noted that assumption used in the calculation of nozzle area ratio is regarding diameter of area of nozzle array to be same as inner diameter of the reactor since per Fig. 1 of David, the diameter of nozzle array 10 (showerhead) is shown approx. same as inner diameter of the chamber 2.

ii) Applicant also stated that as Applicant previously noted, the present claims are directed to a microwave plasma reactor for manufacturing synthetic diamond material via chemical vapour deposition, whereas the systems of Karner and David are related to entirely different systems.

iii) In regards to applicant’s arguments regarding the combinability of Karmer and David (pages 8, 9), remarks given above under ii) are also relevant. Further, the teachings of David are considered combinable with Ohmi, and not considered to teach away, since Ohmi already teach a microwave plasma reactor for diamond deposition (as explained above), and David is cited for its teaching about gas inlet nozzles. Considering that applicant’s disclosure does not provide specific criticality for using claimed values of gas inlet nozzle number density and nozzle area ratio (e.g. applicant discloses several values for nozzle area ratio as 10, 30, 100, 300, 1000 or 3000 and 10,000, 30,000, 100,000 -page 24, 2nd full paragraph), it would be obvious to optimize nozzle configuration parameters viz. gas inlet nozzle number density and nozzle area ratio, in view of teaching by Ohmi and David to enable supply gas more uniformly from the gas nozzle array and obtain enhanced uniformity of substrate processing.
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716